—Order, Supreme Court, New York County (Diane Lebedeff, J.), entered November 21, 1997, which, to the extent appealed from, denied defendant’s cross motion for summary judgment, unanimously affirmed, without costs.
Defendant’s cross motion was properly denied since, regardless of the quality of plaintiffs opposition to the motion, defendant as proponent of the motion failed, as a threshold matter, to make the requisite prima facie showing of entitlement to judgment as a matter of law (Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 852). Specifically, defendant failed to demonstrate the absence of any triable issue as to whether it had had notice, actual or constructive, of the hazardous condition upon its premises to which plaintiff attributes her harm (cf., Strowman v Great Ail. & Pac. Tea Co., 252 AD2d 384). Concur — Sullivan, J. P., Rubin, Tom and Saxe, JJ.